Citation Nr: 0708369	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

The appeal on the issue numbered one on the title page of 
this decision is properly before the Board of Veterans' 
Appeals (Board) on appeal of a May 2003 rating decision of 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The record reflects that by statement received in February 
1998, the veteran sought service connection for hypertension.  
The claim has not been adjudicated by the RO, and is 
therefore REFERRED for appropriate action.  

By rating decision dated in January 2002, service connection 
was denied for headaches and arthritis, among other 
disorders.  The veteran did not submit a notice of 
disagreement as to these issues, and the denial of the merits 
of the claims is therefore final, absent the submission of 
new and material evidence.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) ((Pursuant 
to 38 U.S.C. § 7105, a Notice of Disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA)).  

By statement received in June 2003, the veteran again sought 
service connection for a headache disorder, and alluded to a 
back disability.  He also stated that he desired an increased 
disability rating for a right shoulder disorder.  With regard 
to the asserted back disability, it is not clear whether the 
veteran is alluding to the disorder previously denied in 
January 2002 as arthritis.  These matters are also REFERRED 
to the RO for appropriate action, including clarification as 
to whether the veteran, by his mention of a back disorder, is 
seeking to reopen his previously denied claim of service 
connection for arthritis.

The veteran has also reported that due to the service-
connected disorder, he is unable to sustain employment.  
Given this reference, and because the resolution of the below 
remanded claim may have an impact upon the veteran's combined 
schedular rating, the RO's attention is called to the ruling 
in Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits evidence of a medical 
disability and submits a claim for an increased disability 
rating with evidence of unemployability, VA must consider a 
claim for a total rating based on individual 
unemployability).  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the veteran if further action 
is required on his part.


REMAND

By rating decision dated in December 2001, service connection 
was denied for PTSD.  The veteran was advised of the denial 
by letter dated January 2, 2002.  The veteran did not file a 
notice of disagreement as to the denial of service connection 
for PTSD until January 30, 2003, when he expressed such 
disagreement on a VA Form 9 ("Appeal to Board of Veterans' 
Appeals).  

Because the veteran did not submit an apparent notice of 
disagreement within one year of January 2, 2002, the RO found 
that the disagreement was not timely filed and construed the 
veteran's correspondence as a petition to reopen the 
previously denied claim.  While the RO denied the claim by 
rating decision dated in June 2003 and the veteran submitted 
a timely notice of disagreement with that decision, the 
veteran has not been apprised of what evidence would 
substantiate his application  to reopen his claim in 
accordance with the law.  Kent v. Nicholson, 20 Vet. App. 1 
(2006) (Holding that when a claimant seeks to reopen a 
previously denied claim, VA must examine the bases for the 
denial in the prior decision and advise the claimant what 
evidence would be necessary to substantiate the element or 
elements require to establish service connection that were 
found insufficient in the previous denial.  

The veteran's petition to reopen the claim of service 
connection for PTSD will therefore be remanded for 
appropriate advisement to the veteran.  

Accordingly, the appeal is REMANDED for the following 
actions:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for PTSD that is 
not evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC should then obtain 
these records and associate them with the 
claims folder.  

2.  The RO/AMC will advise the claimant 
of what evidence would substantiate his 
petition to reopen claim of service 
connection for PTSD last denied in a 
January 2002 rating decision. Apart from 
other requirements applicable under the 
Veterans Claims Assistance Act (VCAA), 
the RO/AMC will comply with the Kent 
ruling, and advise the claimant of the 
evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits 
sought by the claimant. In so doing, the 
RO/AMC will comply with any directives of 
the Veterans Benefit Administration and 
advise the claimant of the element or 
elements required to establish service 
connection that were found insufficient 
in the previous denials. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 
2002).

3.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development. Following such 
development, the RO should review and 
readjudicate the claims. See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.). If any such action 
does not resolve the claims, the RO shall 
issue the appellant a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled expeditiously.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



